USDC IN/ND case 3:20-cv-00318-DRL-MGG document 6 filed 01/13/21 page 1 of 2


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 VICTOR MICHAEL ALESI,

                      Plaintiff,

        v.                                        CAUSE NO. 3:20-CV-318 DRL-MGG

 WILLIAM J. REDMAN et al.,

                      Defendants.

                                    OPINION & ORDER

       Victor Michael Alesi, a prisoner without a lawyer, filed a complaint against three

defendants alleging his First Amendment rights were violated when prison officials

refused to give him letters he mailed to family members that were returned to the prison

as undeliverable due to insufficient addresses. After he filed his complaint, Mr. Alesi sent

the court a letter asking that an additional exhibit he labeled as Exhibit 5 be filed in this

case. ECF 5; 5-1. He states that Exhibit 5 lists the date that prison officials returned the

contents of his undelivered mail to him, placed photocopies of the envelopes of the

undelivered mail in his property, and told him the situation would not happen again.

       Federal Rule of Civil Procedure 15(d) provides that the “court may, on just terms,

permit a party to serve a supplemental pleading setting out any transaction, occurrence,

or event that happened after the date of the pleading to be supplemented.” Fed. R. Civ.

P. 15(d). “Rule 15(d) allows a party to supplement the complaint in order to present

subsequent material that is related to the claims presented in the original complaint.”

Scottish Air Int'l, Inc. v. British Caledonian Group, 751 F. Supp. 1129, 1133 (S.D.N.Y.1990),
USDC IN/ND case 3:20-cv-00318-DRL-MGG document 6 filed 01/13/21 page 2 of 2


rev’d on other grounds, 945 F.2d 53 (2d Cir.1991) (citations omitted). “Matters stated in a

supplemental complaint should have some relation to the claim set forth in the original

pleading.” Id. at 1133 (citing 3 Moore's Federal Practice ¶ 15.16[3], at 15–183 (2d Ed.1989)).

See also Quaratino v. Tiffany & Co., 71 F.3d 58, 66 (2d. Cir.1995) (“[L]eave to file a

supplemental pleading should be freely permitted when the supplemental facts connect

it to the original pleading.”) (citations omitted).

       Because Exhibit 5 contains additional facts that are related to Mr. Alesi’s First

Amendment rights claim, the supplemental pleading will be permitted. Fed. R. Civ. P.

15(d), Advisory Committee Notes, 1963 Amendments (“As in other situations where a

supplemental pleading is offered, the court is to determine in the light of the particular

circumstances whether filing should be permitted, and if so, upon what terms.”).

       For these reasons, the court GRANTS Victor Michael Alesi’s request to supplement

his complaint (ECF 5, 5-1) and his request will be deemed a supplement to Mr. Alesi’s

complaint pursuant to Fed. R. Civ. P. 15(d).

       SO ORDERED.

       January 13, 2021                               s/ Damon R. Leichty
                                                      Judge, United States District Court




                                               2
